 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Pedro Ferrel
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:17-cr-00156 DAD-BAM
11                                Plaintiff,             STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE; FINDINGS
12   v.                                                  AND ORDER
13   PEDRO FERREL,                                       DATE: April 22, 2019
                                                         TIME: 1:00 p.m.
14                                Defendant.             JUDGE: Hon. Barbara A. McAuliffe
15

16
                                               STIPULATION
17
            COMES NOW, Defendant, Pedro Ferrel, by and through his attorney of record, Monica L.
18

19 Bermudez and The United States of America, by and through its counsel of record hereby stipulate as
20 follows:

21          1.      By previous order, this matter was set for status on March 25, 2019.
22
            2.      By this stipulation, defendants now move to continue the status hearing to April 22,
23
     2019 at 1:00 p.m. before the Honorable Barbara A. McAuliffe, and to exclude time between the date
24
     of this stipulation and April 22, 2019 under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii)
25
     and (iv). The government joins in this request.
26

27          3.      The parties agree and stipulate, and request that the Court find the following:

28          a.      Counsel for defendant will be engaged in trial in the case of People v. Miguel Aldaco
                                                      1
29

30
     BF167017C in Kern County and is unable to attend the status conference in this matter on Monday
 1
     March 25, 2019. Furthermore, Defense Counsel and the AUSA are seeking additional time to
 2

 3 discuss this matter to seek an agreed upon resolution before the next status hearing.

 4          b.      The government does not object to, and agrees with, the requested continuance.
 5          c.      Based on the above-stated findings, the ends of justice served by continuing the case
 6
     as requested outweigh the interest of the public and the defendant in a trial within the original date
 7
     prescribed by the Speedy Trial Act.
 8
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 9

10 seq., within which trial must commence, the time period of the date of this stipulation to April 22,

11 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

12 (ii) and (iv) because it results from a continuance granted by the Court at defendants’ request on the

13 basis of the Court's finding that the ends of justice served by taking such action outweigh the best

14
     interest of the public and the defendants in a speedy trial.
15
            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of
16
     the Speedy Trial Act dictate that additional time periods are excludable from the period within which
17

18 a trial must commence.

19 IT IS SO STIPULATED.
20 DATED: March 18, 2019

21                                          /s/ Monica L. Bermudez
                                            MONICA L. BERMUDEZ
22                                          Counsel for Defendant
                                            Pedro Ferrel
23

24 DATED: March 18, 2019
                                            /s/ Melanie Alsworth
25                                          MELANIE ALSWORTH
                                            Assistant United States Attorney
26

27

28
                                                         2
29

30
                                                   ORDER
 1

 2
            IT IS SO FOUND AND ORDERED that the 1st Status Conference is continued from March
 3
     25, 2019 to April 22, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
 4
     excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv) because it results
 5
     from a continuance granted by the Court at defendants’ request on the basis of the Court’s finding
 6
     that the ends of justice served by taking such action outweigh the best interest of the public and the
 7
     defendant in a speedy trial.
 8
     IT IS SO ORDERED.
 9

10      Dated:     March 19, 2019                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        3
29

30
